In re: G.R., No. 32, September Term, 2018. Opinion by Getty, J.

[CRIMINAL LAW — PROBATION AND PUNISHMENT — CONDITIONS OF
PROBATION — PARTICULAR TERMS AND CONDITIONS — RESTITUTION
AND REPARATIONS]
The Court of Appeals held that, where assailants stole house keys from a minor during an
armed robbery, the victim’s costs associated with rekeying the locks the keys corresponded
to directly resulted from the underlying robbery pursuant to Criminal Procedure Article §
11-603, because theft of the keys substantially reduced the value of the locks by
jeopardizing the locks’ status as protectors of the sanctity and security of the home.
Circuit Court for Prince George’s County
Case No. JA-17-0265
Argued: November 30, 2018


                                                                                    IN THE COURT OF APPEALS
                                                                                         OF MARYLAND

                                                                                                 No. 32

                                                                                        September Term, 2018



                                                                                              IN RE: G.R.


                                                                                   Barbera, C.J.
                                                                                   Greene,
                                                                                   McDonald,
                                                                                   Watts,
                                                                                   Hotten,
                                                                                   Getty,
                                                                                   Adkins, Sally
                                                                                   (Senior Judge, Specially Assigned)

                                                                                                   JJ.


                                                                                          Opinion by Getty, J.


                                                                                   Filed: April 1, 2019




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                             2019-04-01
                             14:59-04:00


Suzanne C. Johnson, Clerk
             “A key that opens many locks is worth buying.
              A lock that can be opened with many keys isn’t.”

                    -Nabil N. Jamal, Ph.D. 1

      On numerous occasions, the Supreme Court has recognized “the overriding respect

for the sanctity of the home that has been embedded in our traditions since the origins of

the Republic.” Payton v. New York, 445 U.S. 573, 601 (1980); Wilson v. Layne, 526 U.S.
603, 610 (1999). While the Supreme Court has recognized that this respect for the sanctity

of the home is most often implicated within the context of the Fourth Amendment warrant

requirement, in the present appeal we are asked to determine a subsidiary question.

Particularly, we must determine, pursuant to the “direct result” requirement of Criminal

Procedure Article (“CP”) § 11-603(a), whether an award of restitution is proper for

rekeying household locks where the corresponding keys were stolen during an armed

robbery. For the following reasons, we answer this question in the affirmative and

therefore reverse the judgment of the Court of Special Appeals.

                                    BACKGROUND

      In this juvenile matter, a set of stolen keys to three different households constitute

the central issue of restitution. Two juveniles, J.S. and J.Y., were walking home from

school in the Largo area of Prince George’s County on May 1, 2017. During their

commute, the two were approached by a group of juveniles, including respondent G.R. An



1
  Dr. Jamal is a self-improvement author and a performance development training
specialist.   https://www.goodreads.com/author/quotes/8107388.Nabil_N_Jamal
[https://perma.cc/A72W-UEB2].
altercation ensued and the assailants robbed J.S. and J.Y. at knifepoint. The assailants took

from J.S. his backpack and a Samsung cell phone. Within his backpack was a key ring

holding the three housekeys, two pairs of Jordan sneakers, and a binder. The keys

corresponded to the locks of the exterior doors of three homes, the homes of J.S.’s mother,

father, and sister.

       During the course of the robbery, J.Y. attempted to intervene and assist his friend.

As a result, G.R. approached J.Y. armed with a boxcutter and demanded several items from

him, ultimately taking his iPhone and wallet. Thereafter, police responded to the incident

and took statements from J.S. and J.Y. As the responding officers transported J.S. and J.Y.

in a police cruiser to the police station to take further statements, J.S. observed three of the

alleged assailants walking down the street. The officers pulled over the police cruiser,

exited the vehicle, and attempted to apprehend G.R. and the other assailants. When the

officers beckoned the group of juveniles, the alleged assailants took flight. Although

officers were unable to catch the assailants, during the pursuit G.R. dropped a backpack.

Police later determined that the backpack belonged to J.S. At the time the backpack was

recovered, the keys were missing but it contained J.Y.’s iPhone and the box cutter used by

G.R. in the robbery.      Subsequently, police apprehended G.R.2          At the time of his

apprehension, he possessed several items stolen from J.S. These items included the set of

housekeys as well as the second pair of Jordan sneakers stolen from J.S. G.R. was then



2
 The record does not indicate the amount of time that lapsed between the pursuit and the
police eventually apprehending G.R.

                                               2
taken, processed, and detained at Cheltenham Youth Facility (“Cheltenham”), a juvenile

detention center located in Prince George’s County.

         At this point, the arresting officers apparently failed to properly inventory the keys

stolen from J.S. According to the record, the keys were impounded by police and

mistakenly held with G.R.’s personal property at Cheltenham. As a result, neither J.S. nor

his family members, whose homes the keys corresponded to, were aware that the keys were

in police custody. Consequently, J.S.’s family members decided to have the locks of their

homes rekeyed, because of the security risk associated with the stolen keys which,

unbeknownst to J.S. or his family, were being held at Cheltenham at the time.

         On May 18, 2017, before the Circuit Court for Prince George’s County, sitting as a

juvenile court, G.R. was charged with robbery, second-degree assault, and openly carrying

a dangerous weapon. In response, he pleaded involved to all the charges.3 On June 16,

2017, the juvenile court held a restitution hearing. The State sought $120 in restitution for

J.S. as follows: (1) $65 dollars to rekey the locks of the three homes of which the keys were

stolen; (2) $50 for replacing the cellphone; and (3) $5 for the binder that was never

recovered. During the restitution hearing, defense counsel brought to the State’s, the

court’s, and J.S.’s attention that the keys had been recovered by police and mistakenly held

with G.R.’s personal belongings at Cheltenham. Prior to this point, including the period in

which the locks were rekeyed, G.R., his family, the court, and the State’s Attorney were

entirely unaware that the keys had been recovered.


3
    In juvenile matters, minors may plead or are found “involved” instead of guilty.

                                               3
         At the restitution hearing, counsel for G.R. argued to deny restitution for rekeying

the locks under Williams v. State, 385 Md. 50 (2005) contending that there was insufficient

direct causation to justify the $65 restitution. In contrast, the State argued that pursuant to

Goff v. State, 387 Md. 327 (2005), the cost of rekeying the locks was a direct result of the

robbery and assault. The circuit court agreed with the State and ultimately found G.R.

liable for the entire $120 in restitution.

         Subsequently, on August 15, 2017, G.R. filed a notice of appeal of the juvenile

court’s decision and appealed to the Court of Special Appeals. In an unreported opinion

filed on May 17, 2018, the intermediate appellate court affirmed in part and vacated in part

the juvenile court’s order, determining that the court erred in ordering $65 in restitution to

rekey the three locks. The court determined that the costs of rekeying the locks was not a

direct result of the underlying robbery and concluded that “while there is undeniably a

causal link between the theft of the keys and J.S.’s decision to replace his locks, that nexus

does not partake of the directness required by the statute.” In re G.R., No. 853, Sept. Term,

2017, 2018 WL 2263819 (Md. Ct. Spec. App. May 17, 2018) (citation and internal

quotation marks omitted). Subsequently, the State petitioned this Court for writ of

certiorari, which we granted on August 10, 2018. In re G.R., 460 Md. 492 (2018).4




4
    The State presents the following question for our review:

Where a robbery victim whose house keys are stolen takes the reasonable and prudent
action of replacing the locks that correspond to the stolen keys, are the costs associated
with replacing those compromised locks a “direct result” of the robbery for purposes of
ordering restitution?

                                              4
                               STANDARD OF REVIEW

       Generally, an appellate court reviews a circuit court’s order of restitution for abuse

of discretion. In re Cody H., 452 Md. 169, 181 (2017) (citing Silver v. State, 420 Md. 415,

427 (2011)). However, where a circuit court’s order involves “an interpretation and

application of Maryland statutory and case law[,]” we review its decision de novo. Goff v.

State, 387 Md. 327, 337-38 (2005) (quoting Nesbit v. Government Employees Ins. Co., 382
Md. 65, 72 (2004)). See also In re Cody H., 452 Md. at 181. As the present case centers

around an interpretation of the “direct result” language of CP § 11-603, we review the

circuit court’s restitution order under the de novo standard.

                                       DISCUSSION

       The statutory framework providing a court’s authority to order restitution is Subtitle

6, Title 11 of the Criminal Procedure Article.        Particularly, CP § 11-603 identifies

appropriate grounds for restitution and, in pertinent part, provides the following:

       (a) A court may enter a judgment of restitution that orders a defendant or child
           respondent to make restitution in addition to any other penalty for the
           commission of a crime or delinquent act, if:
              (1) as a direct result of the crime or delinquent act, property of the victim was
                  stolen, damaged, destroyed, converted, or unlawfully obtained, or its
                  value substantially decreased;

              (2) as a direct result of the crime or delinquent act, the victim suffered:




The State uses the term “replacing” but the locks in this instance were rekeyed. The process
of rekeying locks generally involves removing the lock cylinder, replacing the lock pins or
cores depending upon the type of lock involved, and issuing a new set of keys. Bill Phillips,
The Complete Book of Locks and Locksmithing, 9-11, 43 (2005).

                                              5
              (i)     actual medical, dental, hospital, counseling, funeral, or burial
                      expenses or losses;

              (ii)    direct out-of-pocket loss;

              (iii)   loss of earnings; or

              (iv)    expenses incurred with rehabilitation;

                                             ***

       (b) A victim is presumed to have a right to restitution under subsection (a) of this
           section if:

              (1) the victim or the State requests restitution; and

              (2) the court is presented with competent evidence of any item listed in
                  subsection (a) of this section.

CP § 11-603. This case turns on the meaning and scope of the term “direct result” in CP §

11-603(a). However, this term is not defined in the definitions section of CP § 11-601.

       The State argues that rekeying the locks was a direct result of G.R.’s delinquent act

because when the keys were stolen, the sanctity of the home which those locks protected

had been jeopardized. As a result, the locks had been damaged or their value “substantially

decreased” to an extent cognizable under CP § 11-603(a)(1). The State describes the choice

to rekey the locks as a “reasonable and prudent” or “reasonable and proportional” response

to the theft of the keys. In contrast, counsel for G.R. argues that the rekeying of the locks

was an intervening act too far removed from the robbery to constitute a direct result.

Maryland Crime Victims Resource Center, Inc., pursuant to Maryland Rule 8-511(a)(1),

filed an amicus curiae brief that argues similar to the State that the security of the homes




                                              6
the locks belonged to had been diminished when the keys were stolen; thereby, the costs

incurred rekeying the locks was a direct result of the robbery.

         In prior cases, this Court has considered the direct result language of CP § 11-603(a).

In re Cody H., 452 Md. 169; Williams, 385 Md. 50; Goff, 387 Md. 327; Pete v. State, 384
Md. 47, 60-61 (2004). In Pete, we were asked to determine whether restitution was

improperly awarded as a direct result of an underlying assault. Id. at 56-57. There, Mr.

Pete assaulted a woman in her apartment and fled in a vehicle. Id. at 51. Nearly two hours

later, police attempted to effectuate a stop on his vehicle. Id. In response, he sped away

but subsequently aggressively braked his vehicle causing the police cruiser to crash into its

rear-end. Id. at 51-52. Before the Circuit Court for Dorchester County, Mr. Pete was

convicted of second-degree assault and reckless driving. Id. at 49. As a condition of Mr.

Pete’s probation, the circuit court ordered that he pay restitution to the Local Government

Insurance Trust in the amount of $6,490.53 for repairs to the damaged police cruiser. Id.

at 50.

         On appeal, this Court concluded that the restitution order constituted an illegal

sentence because the damages to the police cruiser were not a direct result of the assault.

Id. at 61. The Court found the temporal relationship between the assault and the damage

to the police cruiser dispositive commenting, “[i]t is easy to see on this record that the

damage to the police cruiser could not be a direct result of the assault on another individual

that occurred approximately two hours earlier than the vehicle collision.” Id. at 61. In

addition, the Court held that restitution could not be ordered pursuant to Mr. Pete’s reckless

driving charge and that the damage to the police cruiser was “undoubtedly a direct result

                                                7
of the reckless driving.”5 Id. at 56. Therefore, we concluded that damage to the police

cruiser was a direct result of Mr. Pete’s reckless driving, which precluded a determination

that the damage was a direct result of the earlier assault.6 See id.

       Subsequently, we considered the direct result requirement within the context of a

theft. Williams, 385 Md. at 51. In Williams, a defendant stole multiple motorcycles from

a victim’s garage. 385 Md. at 51-52. After apprehending the defendant, police held three

of the motorcycles at an impoundment lot in Baltimore City. Id. at 52. However, the victim

was unable to recover the three motorcycles because he had never properly acquired title

to the vehicles. Id. at 53. The Circuit Court for Baltimore County awarded the victim

restitution in the amount of $1,500. Id. at 54. On appeal, we vacated the circuit court’s

restitution order on the basis that the victim’s failure to recover the motorcycles from the

impoundment lot was not a direct result of the theft and commented,

       Jones’s inability to reclaim the undamaged motorcycles was not the direct result of
       Williams’s theft of them. While there is undeniably a causal link between the theft

5
  The court determined that restitution could not be ordered with respect to Mr. Pete’s
reckless driving charge because,

[u]nder § 11–603, restitution may be ordered to a victim “as a direct result of the crime....”
§ 11–603(a)(1). A crime includes “a violation of the Transportation Article that is
punishable by a term of confinement.” § 11–601(d)(2). Any person convicted of reckless
driving under § 21–901.1 is guilty of a misdemeanor and only “subject to a fine of not more
than $1,000.” Md. Code (1977, 2002 Repl. Vol.), § 21–101(g) of the Transportation
Article.

Pete, 384 Md. at 56–57.
6
  In later decisions, to be discussed shortly, we read Pete as standing for the proposition
that restitution may not be awarded where there is an intervening agency, occurrence, or
event which severs direct causality. See Goff, 387 Md. at 343-344; Williams, 385 Md. at
61.

                                              8
       in Baltimore County and the motorcycles ending up in the Baltimore City
       impoundment lot, that nexus does not partake of the directness required by the
       statute. Moreover, Jones’s failure to produce proof of ownership to secure release
       of the vehicles is in no way a direct result of their underlying theft. The aftermath
       of the theft in this case merely revealed Jones’s possible failures to title properly the
       motorcycles with the State and/or register them with Baltimore County. If Jones can
       muster some means of proving ownership and satisfy the Baltimore City authorities,
       he presumably will be able yet to recover the undamaged vehicles.

Id. at 62. Accordingly, we determined that the victim’s failure to properly title the

motorcycles directly caused his inability to regain possession of them. Id. at 62-63.

       In Goff, we held that damage to a victim’s shower insert was a direct result of an

assault and the circuit court did not err in ordering restitution to the victim for costs

associated with replacing it. 387 Md. at 350. In that case, Mr. Goff forced entry into the

victim’s apartment, assaulted the victim in the bathroom, and damaged the shower insert.

Id. at 332-33. In relation to these events, Mr. Goff was found guilty of second-degree

assault and trespass. Id. at 331. Thereafter, the victim had the shower replaced rather than

repaired. See id. at 333-34. The circuit court found restitution warranted and ordered Mr.

Goff to pay restitution in the amount of $2,156.00 for the replacement of the damaged

shower insert. Id. at 336.

       Before this Court, Mr. Goff argued that the circuit court’s order of restitution was

in error because: “(1) the damage to the shower is not the direct result of the crime; (2) the

shower is not the property of the victim; and (3) ordering replacement instead of repair is

not fair and reasonable.” Id. at 339. The Goff Court focused its analysis on the “natural

and ordinary meaning” of the term “direct result” noting that we employ “basic principles

of common sense” in our interpretation of the words. Id. at 344 (quoting Schmerling v.


                                               9
Injured Workers’ Ins. Fund, 368 Md. 434, 444 (2002). The Court turned to the dictionary

definition of “direct” establishing it as meaning “stemming immediately from a source, [as

in direct] result ... proceeding from one point to another in time or space without deviation

or interruption ... marked by absence of an intervening agency, instrumentality, or

influence[.]” Id. at 344 n. 9 (quoting Merriam-Webster’s Collegiate Dictionary 327 (10th

ed. 2001). In substantial reliance on Pete, 384 Md. 47, we determined that the shower

lining was damaged as a direct result of the underlying assault. See Goff, 387 Md. at 343-

44.   In a footnote, we distinguished Goff from Pete based on the lack of time elapsing

between the assault and the damage to the shower and the lack of an “intervening agent or

occurrence [that] caused the damage.”7 Goff, 387 Md. at 344 n. 10.

       More recently, we considered the direct result terminology in terms of a restitution

order for loss of earnings. In re Cody H., 452 Md. at 184. We reiterated our conclusion in

Goff by stating our interpretation of CP § 11-603(a) as “something is a ‘direct result’ where

there is no intervening agent or occurrence separating the criminal act and the victim’s

loss.” Id. at 195. (citing Goff, 387 Md. at 344). Additionally, we noted that restitution

cannot be ordered based upon expenses that are speculative or not “reasonably certain to




7
  As noted above, the Pete court held that the damage to the police cruiser was the direct
result of Mr. Pete’s reckless driving charge and not the underlying assault, indicating that
the act of reckless driving was an intervening event that directly caused the damage. Pete,
384 Md. at 57.

                                             10
be incurred.” In re Cody H., 452 Md. at 186 (quoting McDaniel v. State, 205 Md. App.
551, 563).8

       In the case sub judice, the Court of Special Appeals found Williams instructive and

distinguished this case from Goff. Primarily, the intermediate appellate court concluded

that the decision to rekey the locks was an intervening occurrence that directly resulted in

any diminishment in value of the locks or out-of-pocket costs associated with rekeying

instead of a result from the underlying robbery. Although the court found our analysis in

Goff instructive, the court distinguished it from the instant appeal on the basis that there

was no intervening act or occurrence in Goff and the assault and subsequent damage to the

shower insert occurred in close temporal proximity. Instead, the intermediate appellate

court determined that that this case is analogous with Williams, 385 Md. 50 (2005).9 A

majority of G.R.’s arguments are based on the contention that the decision to rekey the

locks was an intervening occurrence that directly resulted in the associated costs of

rekeying them.

       Overall, G.R.’s contentions overlook a subtle yet important nuance. Restitution may

be ordered where the value of a victim’s property is substantially decreased as a direct

result of a crime or delinquent act. CP § 11-603(a)(1). Despite this, G.R. attempts to frame


8
  The Court of Special Appeals in McDaniel noted that this requirement is subsumed under
the requirement of CP § 11-603(b) that victims present competent evidence of such
expenses. 205 Md. App. At 563.
9
  As noted above, this Court in Williams, held that the victim’s failure to properly title
several motorcycles, and not the underlying theft of those motorcycles, directly caused the
costs associated with the victim’s loss. Williams, 385 Md. at 62-63.

                                            11
the substantial decrease or damage to the locks as occurring when the locks were rekeyed.

However, as the State and Amicus point out, the value of the locks was substantially

decreased when the keys were removed from the possession of J.S. during the course of

the underlying robbery. For several reasons, we find G.R.’s contentions unpersuasive.

       Household locks and the corresponding keys represent a greater ideal that can often

be forgotten in the context of the everyday objects we encounter in our daily routines.

Primarily, they represent the safety and sanctity of the home by protecting individuals from

unwanted intrusions upon their personal privacy and safeguard against property crimes.

Essentially, household locks and keys ensure the sanctity and security of the home. When

such keys are taken by assailants through an armed robbery, such personal security is drawn

into question. A victim can only be left to wonder whether future intrusions on the sanctity

of the home may occur as a result of the stolen keys.

       On this point, the Court of Special Appeals commented,

        [G.R.’s] delinquent act of robbing J.S. caused no immediate damage to any of the
       locks, even if common sense might suggest that a loss of confidence in home
       security might flow from the theft of the keys. Instead, the damage occurred
       when J.S. incurred costs by choosing to replace the three locks, presumably to
       restore his family’s security.

In re G.R., No. 853, Sept. Term, 2017, 2018 WL 2263819 (Md. Ct. Spec. App. May 17,

2018) (emphasis added). As is evident, the intermediate appellate court declined to engage

in an analysis concerning whether the value of the locks had substantially decreased as a

direct result of the underlying robbery. Instead, the court focused on determining that the

locks were contemporaneously undamaged when the keys were stolen. CP § 11-603(a)(1)



                                            12
does not require that the locks be damaged. Rather, a substantial decrease in their value is

sufficient to justify an award of restitution.

       The Court of Special Appeals erred in its direct result analysis by holding that the

decision to rekey the locks was an intervening occurrence. The court distinguished the

instant appeal from Goff by stating that “[h]ere, however, J.S. acted as an intervening agent

when he made the decision to replace the locks at his family members’ homes following

the robbery of his keys.” In re G.R., No. 853, Sept. Term, 2017, 2018 WL 2263819 (Md.

Ct. Spec. App. May 17, 2018). Instead, the Court found Williams determinative:

       As in Williams, where the victim’s failure to properly title his motorcycles severed
       the required nexus to the crime, J.S.’s decision to change the locks at his family
       member’s homes likewise severed the nexus to appellant’s delinquent act. In the
       parlance of Williams, while there is undeniably a causal link between the theft of
       the keys and J.S.’s decision to replace his locks that nexus does not partake of the
       directness required by the statute.

Id. (internal quotation marks omitted).

       However, as we noted in Williams, our conclusion was largely based on the fact that

the victim, if he were sufficiently able to prove ownership of the motorcycles, would be

able to reclaim the motorcycles. 385 Md. at 62-63. We determined that Mr. Williams’

theft of the motorcycles did not directly cause the victim’s inability to regain them, because

the victim’s failure to properly title the motorcycles directly caused the victim’s loss. Id.

       The factual scenario set forth in Williams is immediately distinguishable from the

decision to rekey the locks in the instant case. In Williams, the victim could have negated

any damages incurred through the loss of the motorcycles by sufficiently proving

ownership of the vehicles because he would have been able to regain them. 385 Md. 50,


                                                 13
62 (“If Jones can muster some means of proving ownership and satisfy the Baltimore City

authorities, he presumably will be able yet to recover the undamaged vehicles.”) Based on

the facts before us, the substantial decrease in the value of the locks could only be remedied

by return of the keys without them being copied, or by rekeying the locks. Here, there is

neither an indication that the victim was culpable to any degree nor that the cost associated

could have been avoided independently of the underlying theft. Therefore, the facts of

this case distinguish it from Williams.

       The direct result analysis of the current appeal leads us to a different conclusion

when compared to Williams or Pete. In the instant case, the decision to rekey the locks

cannot be described as an intervening occurrence to the extent that it would negate a direct

causal relationship between G.R.’s armed robbery of J.S. in which the house keys were

stolen. This case is more analogous to Goff. In Goff, the damage to the shower was directly

and contemporaneously caused by Mr. Goff’s assault on the victim. Goff, 387 Md. at 331-

332. Mr. Goff’s decision to replace the shower insert was not deemed an intervening

occurrence and therefore did not preclude an award of restitution. Id. at 344.

       In the instant case, although the locks were not directly damaged by the underlying

robbery and theft of the corresponding keys, their value as protectors of household security

and sanctity was substantially decreased. Despite the lapse of time between the robbery

and the decision to rekey the locks, rekeying the locks was remedial in a similar fashion to

replacing the damaged shower insert in Goff. The rekeying was necessary to repair the

substantial decrease in the value of the locks – the compromised security of the homes

those locks protected. Accordingly, the decision to rekey the locks was not an intervening

                                             14
event as their substantial decrease in value can be directly attributed to G.R.’s delinquent

act of robbery.

       To hold otherwise and require “immediate damage” to sustain an order of restitution

would largely contravene cases in which we have held that restitution may be ordered for

lost wages. 10 See In re Cody H, 452 Md. at 189-90, 193 (holding that restitution for lost

wages was permissible, where a juvenile’s jaw was broken during an assault and he was

later unable to participate in a work study program which he had yet to start). Moreover,

if restitution required immediate damage it would be unavailable for claims based upon

future losses of earnings, which we have held are not prohibited under CP § 11-603. Id. at

188. We determined that restitution for future loss wages may be proper where, “the award

meets both the statutory and decisional law limitations, i.e., the claim is not speculative,

the claim covers losses reasonably certain to occur, the loss was a direct result of the crime

or delinquent act, and the claim is shown by competent evidence.” Id. In short, the Court

of Special Appeals’ immediacy requirement largely stands in opposition to our precedent

concerning orders of restitution based on future lost wages and may, in certain

circumstances, call into question orders of restitution based on lost wages generally.




10
  In re Cody H. did not involve a claim for future earnings. Id. at 189-90 n. 5,6. Rather,
the juvenile victim there was contracted and scheduled to take part in a work-study program
which he had not begun prior to the assault but restitution was ordered for lost wages that
had been incurred up until the time of the restitution hearing. Id. In that situation, the
damage would not be immediate, because the victim had yet to earn wages at the time of
the assault and injury. See id. at 189-90 n. 5,6. This would have precluded a determination
that the lost wages were the direct result of the underlying assault.

                                             15
       Although G.R. notes that the keys were recovered and kept in a juvenile detention

center shortly after G.R.’s arrest, both the victim and the State were unaware that the keys

had been recovered until the restitution hearing before the juvenile court on June 16, 2017,

over one month after the keys were initially stolen. We cannot say that this should be

determinative of the outcome. If J.S. was aware that police recovered the keys, before the

locks had been rekeyed, our conclusion may differ. In that situation, although copies of

the keys could have been made, there would be a more substantial question as to the

substantial decrease in value of the locks as a direct result of the theft. However, these are

not the facts before us. Neither J.S. nor the State was aware that the keys had been

recovered.

       Accordingly, we determine that G.R.’s robbery of J.S., in which the house keys were

taken, substantially decreased the value of the corresponding locks. This necessitated

rekeying the locks to protect the security and sanctity of the homes to which those keys

belonged. Therefore, we reverse the judgment of the Court of Special Appeals.

       We next briefly turn our analysis to consider the State’s reasonableness arguments

regarding the decision to rekey the locks and its resemblance to a tort causation analysis.

In prior cases, we have rejected interpretations of CP § 11-603(a) that attempted to

predicate proximate or mere nexus causation standards as incompatible with the statute’s

plain language. Pete, 384 Md. at 60-61. The Pete Court rejected arguments attempting to

import a tort causation analysis into the direct result analysis of CP § 11-603(a) as contrary

to intent of the legislature:



                                             16
       The General Assembly has required a direct result between the qualifying crime
       committed and the damages inflicted before restitution may be ordered. Any attempt
       by a court to craft a proximate causation, mere nexus, or single charging document
       substitute would be clearly contrary to the plainly-worded intent of [CP] § 11–603.
384 Md. at 61. See also Goff, 387 Md. at 343 (affirming the rejection of a tort causation

analysis as set forth in Pete, 384 Md. 327).

       We take this opportunity to reaffirm that importing any tort causation analysis into

the direct result standard of CP § 11-603(a) would straightforwardly contravene the plain

language of the statute. As the Honorable Glenn T. Harrell, Jr. explained in Pete, “[t]he

dangers of relying on a type of tort causation analysis are almost too numerous to

summarize.” Pete, 384 Md. at 60-61 n. 15. As those dangers are explained in detail there,

we need not describe them at length here. See id. (rejecting tort causation analysis within

the context of restitution for several reasons including: (i) that restitution is a criminal

sanction distinct from civil remedies; (ii) the nebulous nature of proximate cause standards

in tort analysis; and (iii) procedural differences between criminal and civil cases such as

burdens of proof and the roles of the parties).

       The State contends that rekeying the locks was justified as it is a “reasonable and

prudent” response to the robbery. However, a reasonableness standard is only invoked

twice within the entirety of Subtitle 6, Title 11, of the Criminal Procedure Article. See CP

§ 11-604 (referring to a parent’s “reasonable opportunity to be heard and to present

evidence[,]” not relevant to the present appeal); CP § 11-615. The latter statutory provision

references a reasonableness requirement within two contexts:

       (a) In a restitution hearing held under § 11-603 of this subtitle, a written statement
       or bill for medical, dental, hospital, counseling, funeral, or burial expenses is legally

                                               17
       sufficient evidence of the amount, fairness, and reasonableness of the charges and
       the necessity of the services or materials provided.

       (b) A person who challenges the fairness and reasonableness or the necessity of the
       amount on the statement or bill has the burden of proving that the amount is not fair
       and reasonable.

CP § 11-615.

       The State’s references to any reasonableness standard rely on cases in which the

Court has analyzed this provision instead of CP § 11-603(a). Goff, 387 Md. at 349

(answering a question presented regarding whether the restitution ordered was fair and

reasonable); In re Cody H., 452 Md. at 194 (concluding that the victim “was presumed to

have a right to restitution. [The assailant] has not overcome this presumption by showing

that the restitution was unfair or unreasonable.”). Consequently, the State’s reliance on

these cases in an attempt to justify imparting a reasonableness requirement unto the direct

result standard of CP § 11-603(a) is unpersuasive, as both reference a different statutory

provision – CP § 11-615. Accordingly, the reasonableness of a replacement or repair

should not be determinative or play a substantial role within this Court’s direct result

analysis pursuant to CP § 11-603(a). Nevertheless, the reasonableness of a restitution order

is relevant and ensured through CP § 11-615. Therefore, we additionally conclude that the

State’s references to reasonableness, within the context of the direct result requirement of

CP § 11-603(a), are misguided as attempting to posit a tort causation standard within the

context of direct result analysis.




                                            18
                                         CONCLUSION

       In summation, we conclude that G.R.’s robbery of J.S., in which several house keys

were stolen, directly resulted in a substantial decrease of value of those locks because it

brought into question the underlying security of the homes those keys belonged to. Based

on the record before us, the decision to rekey the locks was not an intervening act. Instead,

it was a necessary action taken to restore and maintain the sanctity and security of the

homes to which the keys belonged. Accordingly, we reverse the judgment of the Court of

Special Appeals.

                                                     JUDGMENT OF THE COURT
                                                     OF    SPECIAL    APPEALS
                                                     REVERSED.    COSTS TO BE
                                                     PAID BY RESPONDENT.




                                             19